DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Many of the changes correct minor unpatentable function recitation issues, and provide more correlation between the structural elements and functionality. 
Claim 1, lines 7-8, “a translating string anchor … for anchoring a set of musical strings”, should be changed to - - a translating string anchor … configured to anchor a set of musical strings - - .
Claim 1, lines 10-11, “at least one elongate element … for allowing said translating string anchor to slidably translate”, should be changed to - - at least one elongate element … configured to allow said translating string anchor to slidably translate - - .
Claim 5, “a translating truss assembly for selectively locking and unlocking said upper neck portion”, should be changed to - - a translating truss assembly configured to selectively lock and unlock said upper neck portion - - .
Claim 12, “a first spring and a second positioned within said lower recess”, should be changed to - - a first spring and a second spring positioned within said lower recess - - . 

Allowable Subject Matter

Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable for similar reasons recited in parent application 16/301438 (US patent 10,810,974).
The US patent to Jorgensen (4,073,211) discloses a foldable stringed instrument with a lower recess for receiving a neck assembly, and a string anchor (20) that moves allowing string tensioning or detensioning during unfolding and folding, but fails to explicitly teach a slidable translating string anchor disposed in said lower recess as recited in the present claims.
The Canadian Publication to Bernier (CA 2698420) teaches a foldable string instrument comprising a translating string anchor, however the string anchor of Bernier moves in a rotational direction, and not in a slidable direction as required by present independent claims 1 and 13, or move linearly as required in independent claim 8. 
The British publication to Wailing (GB 2365198) teaches a foldable string instrument with a lower recess for receiving a neck assembly, along with a slidable translating string anchor, however, the string anchor of Wailing is positioned within a top surface and not lower surface as claimed. Wailing further fails to explicitly teach a string aperture extending between an upper and lower surface of the instrument body.
Similar to Bernier, the US patent to Sanzo et al. (9,697,808) also teaches rotational movement of a string anchor and not slidable or linear movement. Sanzo et al. further fails to teach said anchor positioned within a lower recess of the instrument body. 
The US patent to Field et al. (4,111,093) teaches a foldable string instrument with a lower recess for receiving a neck assembly, having a string anchor which slides in a linear direction. However, Field et al. fails to teach said anchor positioned in the lower recess, and the string tension of Field et al. is maintained throughout the movement of the neck; whereas the present invention claims tensioning and dimensioning of the strings during unfolding and folding. 
Other references of note are the US patents to Nulman (4,254,683), Litwin (4,191,085), Chadwick (7,872,185) and Myronyk (6,028,255), and the US patent application publication to Leach (US 2008/0141488). 
However, no prior art could be found which teaches or fairly suggests, alone or in combination, all the claimed elements of the present invention. Therefore, independent claims 1, 8 and 13, and their dependent claims 2-7 and 9-12, have been deemed allowable for the reasons cited above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        06/14/2022